DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-17 are in condition for allowance because the prior art does not teach or suggest a composition comprising a coloring material, a resin, a polymerizable compound, and a photopolymerization initiator, wherein the polymerizable compound includes a compound A having an alkyleneoxy group and three ethylenically unsaturated groups, and a ratio A/B of a minimum value A of an absorbance of the composition in a wavelength range of 400 to 750 nm to a maximum value B of an absorbance of the composition in a wavelength range of 1100 to 1300 nm is 4.5 or higher.
	Takishita et al. (US 2015/0260885 A1) teach a composition, wherein when a film is formed to have a film thickness of 1 micron, light transmittance in a thickness direction of the film has a maximum value of 20% or less at a wavelength in a range of 400 to 750 nm, and light transmittance in a thickness direction of the film has a minimum value of 90% or more at a wavelength in a range of 900 to 1,300 nm. The composition further comprises a colorant, a photopolymerization initiator and polymerizable compound. 
Takashita et al. however do not teach or suggest the claimed composition that includes a compound A having an alkyleneoxy group and three ethylenically unsaturated groups, and a ratio A/B of a minimum value A of an absorbance of the composition in a wavelength range of 400 to 750 nm to a maximum value B of an absorbance of the composition in a wavelength range of 1100 to 1300 nm is 4.5 or higher.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724